Citation Nr: 9912067	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945, and was held as a prisoner of war (POW) by 
the German Government from December 1944 to April 1945.  
The veteran died on January [redacted], 1998.  The appellant 
is the veteran's widow.  

This matter arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died at the 
age of 77 on January [redacted], 1998, of sudden cardiac death 
due to idiopathic cardiomyopathy.  

2.  The veteran was not service connected for any 
disabilities at the time of his death.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's period of active service, including 
mistreatment during his period of confinement as a prisoner 
of the German Government, and the causes of death listed on 
his death certificate.  



CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
service medical records (SMRs) appear to have been partially 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternate sources in order to reconstruct the SMRs.  See 
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  See Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 
619, 620 (1992).  

During his lifetime, the veteran submitted copies of his 
discharge certificate, and underwent VA rating examinations 
in August 1982 and in September and October 1983.  In 
addition, the NPRC was able to verify that the veteran was 
held as a POW by the German Government from December 1944 to 
April 1945.  However, the medical records pertaining to his 
repatriation were unavailable.  The SMRs currently of record 
consist of various documents reflecting treatment for minor 
ailments and injuries the veteran sustained while training in 
the United States prior to being shipped overseas.  No other 
records reflecting treatment during this period are currently 
available.  In any event, the Board would observe that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where such records are unavailable the "VA has 
no duty to seek to obtain that which does not exist."  See 
Counts v. Black, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  

Service connection may be granted for a disability or disease 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection for the cause of a 
veteran's death may be established when a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  

An individual who submits a claim for VA benefits has the 
burden of first "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995). A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to that claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus or link between the in-service injury 
or disease and the current disability, as shown throughout 
the medical evidence.  See Epps, supra.  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the Court has indicated that, alternatively, a 
claim may be well grounded based on the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service, or during an applicable 
presumption period, and that the veteran still had such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  If the chronicity provision does not 
apply (i.e., if a chronic disorder is not noted in service), 
a claim may still be well grounded or reopened on the basis 
of 38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the condition to that 
symptomatology."  Savage, supra.  

With respect to former POWs, certain diseases which have 
become manifest to a degree of 10 percent or more, at any 
time after the veteran's separation from service, may be 
presumed to have been incurred in service.  However, none of 
the diseases listed as either the direct or contributory 
causes of the veteran's death, including idiopathic 
cardiomyopathy, atherosclerotic heart disease, or other 
hypertension-related diseases are listed as diseases 
associated with POW or former POW status.  See 38 U.S.C.A. 
§ 1112 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(c) (1998).  
The diseases listed as the direct and contributory causes of 
the veteran's death may, however, be service connected 
presumptively if they are shown to have become manifest to a 
degree of at least 10 percent within one year after 
separation from service.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  

As noted, the veteran's death certificate shows that he died 
on January [redacted], 1998, of sudden cardiac death, due to 
idiopathic cardiomyopathy.  In addition, contemporaneous 
clinical treatment records show that he had a long history of 
hypertension and related illnesses.  The report of an August 
1982 rating examination shows that the veteran reported that 
some thirty years previously, he had been advised that he had 
hypertension, and had experienced a myocardial infarction in 
April 1976.  The records show that he retired due to his 
cardiovascular disabilities in 1977, and that he continued to 
suffer from heart attacks and related problems until his 
death in January 1998.  

At the time of his death, the veteran was not service 
connected for any disabilities, but in February 1998, he was 
granted a special pension because his nonservice-connected 
disabilities precluded him from obtaining or retaining 
gainful employment.  In January 1998, his treating physician, 
Shawn Bailey, M.D., submitted a statement indicating that the 
veteran suffered from cardiomyopathy with resulting 
congestive heart failure.  In addition, the veteran was shown 
to have a myeloproliferative disorder causing chronic anemia 
and severe chronic obstructive pulmonary disorder (COPD) that 
required hospitalization.  

The Board has reviewed the above-described medical evidence, 
and must conclude that the appellant has not submitted 
evidence of a well-grounded claim for service connection for 
the cause of the veteran's death.  As noted, none of the 
diseases with which the veteran suffered or which were listed 
as the cause of his death, are presumptive disorders or 
diseases associated with his status as a former POW.  In 
addition, the medical evidence does not establish that he 
incurred those diseases within one year of his discharge from 
service in October 1945.  

In short, no medical professional has offered any opinion 
that the veteran's hypertension and cardiovascular-related 
disorders were incurred as a result of mistreatment by the 
German Government while being held as a POW, or as a result 
of any other incident of his active service.  The Board 
recognizes that the veteran did suffer from malnutrition 
during his status as a POW, but there is no evidence of 
record that he suffered from any long term effects of his 
imprisonment.  In addition, even it could be shown that he 
did incur hypertension some thirty years prior to undergoing 
the VA rating examination in August 1982, such incurrence 
would still be well outside of the presumptive one-year 
period from the time of his discharge from service in October 
1945.  Absent medical evidence, such as a medical opinion 
supported by a clear rationale and supporting documentation, 
which establishes a nexus or link between the diseases listed 
as the direct and contributory causes of the veteran's death, 
the Board finds that the appellant's claim is not well 
grounded, and must be denied on that basis.  

In addition, lay statements by the appellant that the 
veteran's cardiovascular-related diseases which caused his 
death were the result of mistreatment and malnutrition 
incurred at the hands of the German Government in World War 
II do not constitute medical evidence.  As a layperson, 
lacking in medical training and expertise, the appellant is 
not competent to address an issue requiring a medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, such lay statements and opinions are 
insufficient to render the appellant's claim well grounded.  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection.  The Board has not been made aware of any 
additional relevant evidence which could serve to well ground 
the appellant's claim.  As the duty to assist is not 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop the appellant's 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

